JSÍETEEEE, District Judge.
It appearing to the court that an opinion was heretofore filed on the Mth day of May denying plaintiff’s motion to remand upon the grounds that this action was brought under section 33 of the Merchant Marine Act of June 5, 1920 (Comp. St. Aim. Supp. 1923, § 8337a), under which act jurisdiction in such actions “shall be under the court of the district in which the defendant employer resides or in which his principal office is located,” and that this court under said act had exclusive original jurisdiction of this action, and that the superior court of the state of Washington for King county, in which court this action was commenced, did not have jurisdiction on the subject-matter of this action, and that this court could not acquire jurisdiction upon removal, and the court being advised in the premises, it is hereby ordered, considered, and decreed that the above-entitled action be, and the same is hereby, dismissed without prejudice for want of jurisdiction, to which finding, order, and decree the plaintiff excepts, and his exception is allowed.